UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-16731 AMHN, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 87-0233535 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10611 N. Hayden Rd., Suite D106, Scottsdale, AZ85260 (888) 245-4168 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ The number of shares outstanding of the Issuer’s Common Stock as of August 15, 2011 was 16,575,209. AMHN, INC. AND SUBSIDIARY INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 (Unaudited) and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 (Unaudited) and 2010 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 to 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risks 24 Item 4. Controls and Procedures 25 Part II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities 25 Item 3. Defaults upon Senior Securities 25 Item 4. [Removed and Reserved.] 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 Table of Contents Item 1.Financial Statements AMHN, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) ASSETS Current Assets: Cash $ $ Prepaid expense - Total current assets Assets of discontinued operations - . Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Secured promissory note Demand promissory notes Dividends payable Accrued interest - Liabilities of discontinued operations - Total current liabilities Total liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - par value $0.001; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock - par value $0.001; 50,000,000 shares authorized; 16,575,209 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying footnotes are an integral part of these financial statements. 3 Table of Contents AMHN, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating revenues $
